PER CURIAM.
Arthur E. Eberts, Jr., appeals the district court’s order granting Halliburton’s motion to compel arbitration and dismissing Eberts’ complaint and denying Eberts’ motion to alter or amend. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Eberts v. Halliburton Energy Servs., Inc., No. CA-03-229-1 (N.D.W.Va. March 19 & Sept. 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED